i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION



                                             No. 04-09-00276-CV

                        IN RE TEXAS MUTUAL INSURANCE COMPANY

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 15, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 14, 2009, relator Texas Mutual Insurance Company filed a petition for writ of

mandamus, complaining of the trial court’s January 12, 2009 order denying relator’s plea to the

jurisdiction. To be entitled to mandamus relief, a relator must show the trial court clearly abused its

discretion and the relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992). The court

has considered relator’s petition and real party in interest’s response, and is of the opinion that relator




          … This proceeding arises out of Cause No. 2007-CI-01191, styled Martin Luna v. Tex. Mutual Ins. Co.,
           1

pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding. However,
the order complained of was signed by the Honorable Peter Sakai, the presiding judge of the 225th Judicial District
Court, Bexar County, Texas.
                                                                                        04-09-00276-CV

is not entitled to the relief sought because it has an adequate remedy by appeal. See In re Entergy

Corp., 142 S.W.3d 316, 320 (Tex. 2004) (orig. proceeding) (holding that subject to certain

exceptions, generally mandamus does not lie to correct an incidental trial court ruling, such as a plea

to the jurisdiction, when there is a remedy by appeal); Bell Helicopter Textron, Inc. v. Walker, 787
S.W.2d 954, 955 (Tex. 1990) (holding that generally a trial court’s ruling on a plea to the jurisdiction

is not subject to review by mandamus because an adequate remedy by appeal often exists). We are

constrained to follow these precedents. Accordingly, relator’s petition for writ of mandamus is

denied. TEX . R. APP . P. 52.8(a).

                                                        PER CURIAM




                                                  -2-